Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement made as of this 13th day of May, 2008 by and between
VistaPrint Limited (“VistaPrint”), VistaPrint USA, Incorporated (“VistaPrint
USA” and, together with VistaPrint, the “Company”) and Harpreet Grewal (“Mr.
Grewal”).

WHEREAS, Mr. Grewal has served as an Executive Vice President and as the
Company’s Chief Financial Officer since October 2006,

WHEREAS, Mr. Grewal has indicated to the Company his desire to resign from the
Company due to personal reasons and obligations, and

WHEREAS, the Company desires to secure his continued service for a minimum
designated period of time to allow for the timely completion of his current
assignments and to allow for an appropriate transition of duties to a new Chief
Financial Officer.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows.

1. (a) At-Will Status. Mr. Grewal agrees to remain employed as the Company’s
Chief Financial Officer from the date of this Transition Agreement until
September 2, 2008. Mr. Grewal will continue to perform those duties and
responsibilities customary and consistent with his position as Chief Financial
Officer. Effective September 2, 2008, Mr. Grewal agrees to immediately resign
his position as Chief Financial Officer, but will remain an employee of the
Company with the duty and responsibility to assist the Company’s new Chief
Financial Officer until October 2, 2008 (the period from the date of this
Transition Agreement through October 2, 2008 shall be the “At-Will Period”).
During this At-Will Period, Mr. Grewal will continue to receive the same salary,
bonuses, fringe benefits, restricted share units and stock option vesting to
which he was entitled immediately prior to the execution date of this Transition
Agreement; provided, however, that effective July 1, 2008, his annualized base
salary shall be increased to $280,000 and his annual target bonus shall be
increased to $170,000. Notwithstanding the foregoing, in the event that the
Company chooses to have his successor assume responsibility as Chief Financial
Officer prior to September 2, 2008, Mr. Grewal agrees to immediately resign his
position as Chief Financial Officer and will assist the new Chief Financial
Officer for the remainder of the At-Will Period; provided, however, that no such
resignation by Mr. Grewal shall affect the term of the At-Will Period or the
salary, benefits, vesting and other matters to which he is entitled to during
the At-Will Period. Effective no later than October 2, 2008, Mr. Grewal’s
employment with the Company will terminate. At any time during this At-Will
Period either party may terminate the employment relationship with or without
cause or prior notice. The date upon which the At-Will Period terminates in
accordance with this section shall be referred to herein as the “Effective Date
of Resignation.”

(b) Consulting Status. Upon the Effective Date of Resignation, provided the
Company has not previously terminated Mr. Grewal’s employment for gross
negligence or willful misconduct and Mr. Grewal has not terminated his
employment relationship with the Company

 

1



--------------------------------------------------------------------------------

prior to October 2, 2008, Mr. Grewal will resign all titles and postings he then
holds with the Company and he shall become a consultant for the Company
commencing on that date and continuing until the earlier of nine months from the
Effective Date of Resignation or July 2, 2009 (the “Consulting Period”). During
this Consulting Period, Mr. Grewal will provide up to five (5) hours per month
of consulting services via telephone conference with the Company’s Chief
Executive Officer, Chief Financial Officer or Vice President of Finance or other
Company designee. Mr. Grewal will not be eligible for additional compensation
for such consulting beyond those payments specified in this Transition
Agreement.

(c) Termination of Executive Retention Agreement. The Executive Retention
Agreement between the parties dated October 2, 2006 is null and void and is
hereby superseded and replaced in its entirety by this Transition Agreement

2. Severance Benefits. (a) Upon and subject to the commencement of a consulting
relationship between Mr. Grewal and the Company pursuant to Section 1(b) above,
and subject to the terms and conditions set forth on Exhibit A, Mr. Grewal shall
execute the Release of Claims attached hereto as Exhibit B and, conditioned on
the Release of Claims becoming binding upon Mr. Grewal, Mr. Grewal or, in the
event of Mr. Grewal’s death, his estate, shall be entitled to the compensation
set forth in subparagraphs 2(b)-(d) below.

(b) The Company shall pay Mr. Grewal $180,000 plus an amount calculated as
follows: [$112,500 multiplied by the applicable yearly payout rate for fiscal
year 2008 under the Executive Officer FY 2008 Plan] less [$5,000 multiplied by
the applicable quarterly payout rate for the first quarter of fiscal year 2009
under The Executive Officer FY 2009 Plan] (together, the “Severance Payment”).
The Severance Payment shall be paid over a period of nine (9) months in equal
bi-weekly installments in accordance with the Company’s normal payroll
procedures, less all applicable taxes and withholdings; provided, however, such
payments shall not commence until the Release of Claims referenced in 2(a) above
is binding upon Mr. Grewal and such payments shall immediately terminate if
Mr. Grewal commences comparable employment at any time during the Consulting
Period. Mr. Grewal agrees to inform the Company within 48 hours of obtaining
such comparable employment. For purposes of this Transition Agreement,
comparable employment means any position as either an employee or independent
contractor having annualized base salary compensation greater than or equal to
$200,000.

(c) On October 31, 2006 in accordance with the Nonqualified Stock Option
Agreement granted under the Amended and Restated 2005 Equity Incentive Plan, the
Company granted Mr. Grewal an option to purchase 90,000 common shares of
VistaPrint and in accordance with the Restricted Share Unit Agreement granted
under the Amended and Restated 2005 Equity Incentive Plan, the Company granted
Mr. Grewal restricted share units with respect 100,000 common shares. Similarly,
on March 15, 2007, in accordance with the Nonqualified Stock Option Agreement
granted under the Amended and Restated 2005 Equity Incentive Plan, the Company
granted him an option to purchase 49,714 common shares of VistaPrint. All
options to purchase common shares of VistaPrint shall cease vesting on the
Effective Date of Resignation and any unvested options on such date shall be
forfeited as of the Effective Date of Resignation; provided, however, that if
the Company terminates Mr. Grewal’s employment prior to October 2, 2008 for any
reason other than gross negligence or willful misconduct, any unvested options
that would have vested on or before October 2, 2008 under the terms of such
option agreements will

 

2



--------------------------------------------------------------------------------

be accelerated so that such options will be fully vested (with any other
unvested options forfeited). Provided that the Company has not previously
terminated Mr. Grewal’s employment for gross negligence or willful misconduct
and Mr. Grewal has not terminated his employment relationship with the Company
prior to October 2, 2008, those unvested restricted shares units granted on
October 31, 2006 that would have vested on or before October 2, 2009 under the
terms of the Restricted Share Unit Agreement, but have not yet so vested by the
Effective Date of Resignation, will be accelerated so that such restricted share
units will be fully vested and the balance of such award shall be forfeited as
of the Effective Date of Resignation.

(d) All Company benefits, including life insurance and long term disability,
will end upon the date Mr. Grewal’s employment with the Company terminates.
Notwithstanding the foregoing, as of the Effective Date of Resignation, provided
the Company has not previously terminated Mr. Grewal’s employment for gross
negligence or willful misconduct and Mr. Grewal has not terminated his
employment relationship with the Company prior to October 2, 2008,
Mr. Grewal shall be considered to have elected to continue receiving group
medical insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.,
and, during the Consulting Period, the Company shall pay the entire premium for
such coverage. All premium costs after the Consulting Period shall be paid
by Mr. Grewal on a monthly basis for as long as, and to the extent that, he
remains eligible for COBRA continuation. Mr. Grewal should consult the COBRA
materials to be provided by the Company for details regarding these benefits.

3. Non-Disclosure, Non-Competition and Non-Solicitation Obligations. Mr. Grewal
acknowledges and reaffirms his obligation, consistent with applicable law, to
keep confidential and not to disclose any and all non-public information
concerning the Company that he acquired during the course of his employment with
the Company, including, but not limited to, any non-public information
concerning the Company’s business affairs, business prospects and financial
condition, as is stated more fully in the VistaPrint USA, Incorporated Invention
and Nondisclosure Agreement he executed on October 3, 2006 which remains in full
force and effect. Mr. Grewal further acknowledges and reaffirms all of his
obligations under the VistaPrint USA, Incorporated Non-Competition and
Non-Solicitation Agreement he executed on October 3, 2006.

4. Return of Company Property. Mr. Grewal confirms that, no later than the
Effective Date of Resignation, he will return to the Company all keys, files,
records (and copies thereof), equipment (including, but not limited to, computer
hardware, software and printers, wireless handheld devices, cellular phones,
pagers, etc.), Company identification, Company vehicles and any other
Company-owned property in his possession or control, and that he will leave
intact all electronic Company documents, including, but not limited to, those
which he developed or helped develop during his employment. Mr. Grewal further
confirms that he will have cancelled all accounts for his benefit, if any, in
the Company’s name, including, but not limited to, credit cards, telephone
charge cards, cellular phone and/or pager accounts and computer accounts.

5. Release of Claims. In consideration of the benefits provided for in this
Transition Agreement, which Mr. Grewal acknowledges he would not otherwise be
entitled to receive, Mr. Grewal hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
agents and employees (each in their individual and corporate capacities)

 

3



--------------------------------------------------------------------------------

(hereinafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which he has
ever had or now has against the Released Parties, including, but not limited to,
any claims arising out of his employment with and/or separation from the
Company, including, but not limited to, all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Family
and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., and the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., all as amended; all claims
arising out of the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et
seq., the Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, § 1 et
seq., the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the
Massachusetts Labor and Industries Act, M.G.L. c. 149, § 1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, § 1B, and the Massachusetts Maternity
Leave Act , M.G.L. c. 149, § 105(d), all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options (except for those share/stock option rights and interests set
forth in the Transition Agreement); and any claim or damage arising out of his
employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Transition Agreement prevents him from filing, cooperating with, or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that Mr. Grewal acknowledges that he may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding).

Mr. Grewal acknowledges that he has been given sufficient time to consider this
Transition Agreement and its Attachment A, and the Release of Claims at
Attachment B, and that the Company advised him to consult with an attorney of
his own choosing prior to signing this Transition Agreement and Attachment B.

6. Amendment. This Transition Agreement shall be binding upon the parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto. This Transition Agreement is binding upon and shall inure to the
benefit of the parties and their respective agents, assigns, heirs, executors,
successors and administrators.

7. No Waiver. No delay or omission by either party in exercising any right under
this Transition Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by a party on any one occasion shall be effective only
in that instance and shall not be construed as a bar or waiver of any right on
any other occasion.

8. Validity. Should any provision of this Transition Agreement and its
attachments be declared or be determined by any court of competent jurisdiction
to be illegal or invalid, the

 

4



--------------------------------------------------------------------------------

validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal and/or invalid part, term or provision shall be deemed
not to be a part of this Transition Agreement.

9. Voluntary Assent. Mr. Grewal affirms that no other promises or agreements of
any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Transition Agreement, and that he fully understand the
meaning and intent of this agreement. Mr. Grewal states and represents that he
has had an opportunity to fully discuss and review the terms of this Transition
Agreement and the attachments hereto with an attorney. Mr. Grewal further states
and represents that he has carefully read this Transition Agreement, including
Attachments A and B hereto, understand the contents therein, freely and
voluntarily assent to all of the terms and conditions hereof, and signs his name
of his own free act.

10. Applicable Law. This Transition Agreement and all attachments hereto shall
be interpreted and construed by the laws of the Commonwealth of Massachusetts,
without regard to conflict of laws provisions. The parties hereby irrevocably
submit to and acknowledge and recognize the jurisdiction of the courts of the
Commonwealth of Massachusetts, or if appropriate, a federal court located in
Massachusetts (which courts, for purposes of this Transition Agreement, are the
only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this Transition Agreement
or the subject matter hereof.

11. Section 409A. The Company makes no representation or warranty and shall have
no liability to Mr. Grewal or to any other person if any provisions of this
Transition Agreement are determined to constitute deferred compensation subject
to Section 409A but that are not compliant with or exempt from that section.

12. Entire Agreement. This Transition Agreement, together with Attachments A and
B, contains and constitutes the entire understanding and agreement between the
parties hereto and cancels all previous oral and written negotiations,
agreements, commitments and writings in connection therewith. Nothing in this
paragraph, however, shall modify, cancel or supersede Mr. Grewal’s obligations
set forth in paragraph 3 herein.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto hereby execute this Transition Agreement
as of the date and year first set forth above.

 

VISTAPRINT LIMITED   Harpreet Grewal

By:  /s/  Janice Richardson-Trott            

Name: Janice Richardson-Trott

Title: Corporate Secretary

  /s/  Harpreet Grewal                         VISTAPRINT USA, INCORPORATED    

By:  /s/  Michael Giannetto                     

Name: Michael Giannetto

Title: Treasurer

   

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Payments Subject to Section 409A

1. Subject to this Exhibit A, payments or benefits under Section 2 of the
Transition Agreement shall begin only upon the date of a “separation from
service” of Mr. Grewal (determined as set forth below) which occurs on or after
the termination of Mr. Grewal’s employment. The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
Mr. Grewal under Section 2, as applicable:

        (a) It is intended that each installment of the payments and benefits
provided under Section 2 of the Transition Agreement shall be treated as a
separate “payment” for purposes of Section 409A of the Code and the guidance
issued thereunder (“Section 409A”). Neither the Company nor Mr. Grewal shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A.

        (b) If, as of the date of the “separation from service” of Mr. Grewal
from the Company, Mr. Grewal is not a “specified employee” (within the meaning
of Section 409A), then each installment of the payments and benefits shall be
made on the dates and terms set forth in Section 2 of the Transition Agreement.

        (c) If, as of the date of the “separation from service” of Mr. Grewal
from the Company, Mr. Grewal is a “specified employee” (within the meaning of
Section 409A), then:

                (i) Each installment of the payments and benefits due under
Section 2 of the Transition Agreement that, in accordance with the dates and
terms set forth herein, will in all circumstances, regardless of when the
separation from service occurs, be paid within the Short-Term Deferral Period
(as hereinafter defined) shall be treated as a short-term deferral within the
meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A. For purposes of this Transition Agreement, the
“Short-Term Deferral Period” means the period ending on the later of the 15th
day of the third month following the end of Mr. Grewal’s tax year in which the
separation from service occurs and the 15th day of the third month following the
end of the Company’s tax year in which the separation from service occurs; and

                (ii) Each installment of the payments and benefits due under
Section 2 of the Transition Agreement that is not described in this Exhibit A,
Section 1(c)(i) above and that would, absent this subsection, be paid within the
six-month period following the “separation from service” of Mr. Grewal from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, Mr. Grewal’s death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following Mr. Grewal’s separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of payments and benefits if and to the
maximum extent that that such installment is deemed to be paid under a
separation pay plan

 

7



--------------------------------------------------------------------------------

that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of Mr. Grewal’s second taxable year following
his taxable year in which the separation from service occurs.

2. The determination of whether and when a separation from service of Mr. Grewal
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Exhibit A, Section 2, “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.

3. All reimbursements and in-kind benefits provided under the Transition
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.

 

8



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE OF CLAIMS

This Release of Claims forms a part of that certain Transition Agreement (the
“Transition Agreement”) dated as of May 13, 2008 by and among Harpreet Grewal
(“Mr. Grewal”), VistaPrint Limited and VistaPrint USA, Incorporated
(collectively, the “Company”).

1. Mr. Grewal’s Release of Claims – In consideration of the benefits set forth
in paragraph 2 of the Transition Agreement, which Mr. Grewal acknowledges he
would not otherwise be entitled to receive, he hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its officers, directors, stockholders, corporate affiliates, subsidiaries,
parent companies, agents and employees (each in their individual and corporate
capacities) (hereinafter, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature which
he ever had or now has against the Released Parties, including, but not limited
to, any claims arising out of his employment with and/or separation from the
Company, including, but not limited to, all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., and the Rehabilitation Act
of 1973, 29 U.S.C. § 701 et seq., all as amended; all claims arising out of the
Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq., the
Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the
Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts
Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the Massachusetts
Labor and Industries Act, M.G.L. c. 149, § 1 et seq., the Massachusetts Privacy
Act, M.G.L. c. 214, § 1B, and the Massachusetts Maternity Leave Act , M.G.L. c.
149, § 105(d), all as amended; all common law claims including, but not limited
to, actions in tort, defamation and breach of contract; all claims to any
non-vested ownership interest in the Company, contractual or otherwise,
including, but not limited to, claims to stock or stock options (except for
those share/stock option rights and interests set forth in the Transition
Agreement); and any claim or damage arising out of his employment with or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this agreement prevents him
from filing, cooperating with, or participating in any proceeding before the
EEOC or a state Fair Employment Practices Agency (except that he acknowledges
that he may not be able to recover any monetary benefits in connection with any
such claim, charge or proceeding). Nothing herein shall bar actions to enforce
the terms of the Transition Agreement. Moreover, nothing herein shall be
construed so as to limit or restrict any right to advancement of expenses,
indemnification or insurance available to Mr. Grewal in his officer and employee
position.

 

9



--------------------------------------------------------------------------------

Mr. Grewal hereby acknowledges that he has been given at least twenty-one
(21) days to consider this Attachment A, and that the Company advised him to
consult with any attorney of his own choosing prior to signing the Transition
Agreement and this Attachment A. Mr. Grewal may revoke his acceptance of this
Attachment A during the period of seven (7) days after the execution of it, and
this Attachment A shall not become effective or enforceable, and no severance
payments will be made pursuant to Paragraph 2 of the Transition Agreement, until
this seven (7) day period has expired and this Release of Claims is binding upon
Mr. Grewal.

2. Applicable Law – This Release of Claims shall be interpreted and construed by
the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. The parties hereby irrevocably submit to and acknowledge and
recognize the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Transition Agreement and Release of Claims, are the only courts
of competent jurisdiction), over any suit, action or other proceeding arising
out of, under or in connection with this Transition Agreement, the Release of
Claims or the subject matter hereof.

 

VISTAPRINT LIMITED   Harpreet Grewal

By:                                                                          

Name:

Title:

 

 

VISTAPRINT USA, INCORPORATED    

By:                                                                          

Name:

Title:

   

 

10